                Case 15-20816-JKO        Doc 147     Filed 01/28/20     Page 1 of 2




                             UNITED STATES BANKRUPTCY COURT
                              SOUTHERN DISTRICT OF FLORIDA
                                FORT LAUDERDALE DIVISION
                                     www.flsb.uscourts.gov

In re:                                                 Case No: 15-20816-JKO
                                                       Chapter 13
TERESA PAULA BURNS,

                   Debtor.        /

               DEBTOR’S OBJECTION TO NOTICE OF MORTGAGE
         PAYMENT CHANGE FILED BY U.S. BANK NATIONAL ASSOCIATION, AS
                    TRUSTEE OF CABANA SERIES III TRUST

          TERESA PAULA BURNS (the “Debtor”), by and through undersigned counsel, and files

this Objection to the Notice of Mortgage Payment Change filed by U.S. Bank National

Association, as Trustee of Cabana Series III Trust (hereinafter the “Lender”) and in support thereof

states:

          1.     Debtor filed her Chapter 13 bankruptcy petition on June 15, 2016 (DE 1).

          2.     Debtor’s Thirteenth Modified Plan (the “Confirmed Plan”) was confirmed by Order

of this Court on August 9, 2017 (DE 127).

          3.     On November 08, 2019, the Lender filed a Notice of Mortgage Payment Change

(Supplement to Claim #6), seeking to increase the Debtor’s monthly payment for escrow from

$0.00 to $3,714.21.

          4.     The Debtor objects to the Notice of Mortgage Payment Change as there is a

permanent loan modification already in place and such amount is not subject to change by the

Lender.

          WHEREFORE, Teresa Paula Burns, respectfully requests this Court enter an Order striking

the Notice of Mortgage Payment Change filed by U.S. Bank National Association, as Trustee of

Cabana Series III Trust, and such other and further relief as this Court deems just and proper.
      Case 15-20816-JKO         Doc 147   Filed 01/28/20   Page 2 of 2




Dated this 28th day of January, 2020.

                                           VAN HORN LAW GROUP, P.A.
                                           330 N Andrews Ave., Suite 450
                                           Fort Lauderdale, FL 33301
                                           Telephone: (954) 765-3166
                                           Facsimile: (954) 756-7103
                                           Email: Chad@cvhlawgroup.com

                                        By: /s/ Chad T. Van Horn, Esq.
                                           Chad T. Van Horn, Esq.
                                           Florida Bar No. 64500
